Per Curiam.
Theverdict between the sanie parties, and on the same evidence, was conclusive of the fact found, that the plaintiff had been in no default in executing the contract. Nor is there error in the remaining points. Taking possession of the boards, and exercising acts of ownership over them, was not necessarily a reeision of the contract, which depended on circumstances that do not sufficiently appear; and taking it not to have been rescinded, the rule of damages laid down, is the true one. Neither could the plaintiff be debarred from recovering the whole cause of action on the bond, without regard to the partnership account between him and Crary, with which the defendant had nothing to do. All the points are too plain for illustration; and in respect to none of them did the court commit an error.
Judgment affirmed.